DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/313154, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Regarding claims 1 and 2, the limitation “wherein a portion of a bottom surface of the second gate electrode is lower than an interface between the first oxide semiconductor and the second oxide semiconductor” when combined with the remaining limitations of the claim, does not have adequate support in the disclosure of 14/313154. It is specifically noted that while Figs. 9C and 12C show a portion of gate electrode 408 being below an interface between the first oxide semiconductor 404a and the second oxide semiconductor 404b, the figures cannot be taken as being to scale. Accordingly, this relationship would be dependent on the thicknesses of the various layers and the etching depth of layer 402, and there is no disclosure of the thickness of 408 or the etching depth of layer 402 sufficient to draw the claimed relationship.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2012/0319102; herein “Yamazaki ‘102”) in view of Yamamura et al. (US 5,079,606; herein referred to as “Yamamura”) and Kim ‘713 et al. (US 2012/0146713; herein “Kim ‘713”).
Regarding claim 1, Yamazaki ‘102 discloses in Fig. 4A and related text a semiconductor device comprising: 
(an insulating layer 436, see [0056]); 
a first oxide semiconductor (121, see [0057]) over (the insulating layer);
a second oxide semiconductor over (122, see [0057]) and in direct contact with the first oxide semiconductor;
a source electrode and a drain electrode (405a/b, see [0056]) (on) a top surface of the second oxide semiconductor;
a third oxide semiconductor (123, see [0057]) over and in direct contact with the second oxide semiconductor;
a gate insulating layer (402, see [0056]) over the third oxide semiconductor; and 
a second gate electrode (401, see [0056]) over the gate insulating layer,
wherein the third oxide semiconductor (123) is in direct contact with a side surface of (the insulating layer 436), a side surface of the first oxide semiconductor (121), and a side surface of the second oxide semiconductor (122) (see Fig. 4A and [0056]),
wherein the second gate electrode (401) faces a top surface of the second oxide semiconductor and the side surface of the second oxide semiconductor (122) with the third oxide semiconductor (123) and the gate insulating layer (402) interposed between the second gate electrode and the second oxide semiconductor, and

Yamazaki ‘102 does not disclose 
a first gate electrode;
an electron trap layer over the first gate electrode;
the source electrode and the drain electrode in direct contact with a top surface of the second oxide semiconductor.
In the same field of endeavor, Yamamura teaches in Fig. 6 and related text a semiconductor device comprising
a first gate electrode (GI, see col. 4 line 44);
an electron trap layer (62, see col. 4 lines 48-51) over the first gate electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 by having the insulating layer as an electron trap layer over a first gate electrode, as taught by Yamamura, in order to in order to achieve a thin film memory element (see Yamamura col. 1 lines 6-7).
In the same field of endeavor, Kim ‘713 teaches in Fig. 1 and related text a semiconductor device comprising
a source electrode (S1, see [0053]) and the drain electrode (D1, see [0053]) in direct contact with a top surface of the second oxide semiconductor (in the case where A1 is a multi-layer, see [0050] and [0052]).

Further, note that the ranges disclosed by Yamazaki ‘102 overlap the claimed range (i.e. the range of thickness resulting in the portion of the bottom surface of the second gate being lower than an interface between the first oxide semiconductor and the second oxide semiconductor). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to be result effective variables affecting the electrical characteristics of the device.  Thus, it would have been obvious to modify the device of Yamazaki ‘102 to have the thicknesses such that the claimed limitation is met since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, the combined device shows the third oxide semiconductor (Kim ‘713: A2) is over and in direct contact with the source electrode and the drain electrode (S1 and D1).
Regarding claim 4, Yamazaki ‘102 further discloses an oxide insulating layer (407, see [0133]-[0134]) over the second gate electrode (401).
Regarding claim 5, Yamazaki ‘102 further discloses wherein each of the first oxide semiconductor (121), the second oxide semiconductor (122), and the third oxide semiconductor (123) comprises indium, gallium, and zinc (see [0074] at least).
Regarding claim 6, Yamazaki ‘102 further discloses wherein an electron affinity of the second oxide semiconductor (122) is higher than an electron affinity of the first oxide semiconductor (121) (see [0018] at least).
Regarding claim 7, Yamazaki ‘102 does not explicitly disclose wherein a thickness of the second oxide semiconductor is larger than a thickness of the first oxide semiconductor and a thickness of the third oxide semiconductor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to be result effective variables affecting the electrical characteristics of the device.  Thus, it would have been obvious to modify the device of Yamazaki ‘102 to have the thicknesses such that the claimed limitation is met since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 8, the combined device shows wherein the electron trap layer (Yamamura: 62) comprises any one of hafnium oxide, aluminum oxide, tantalum oxide, and aluminum silicate (see col. 7 lines 50-60).
Regarding claim 18, the combined device shows wherein an end portion of the second gate electrode, an end portion of the gate insulating layer, and an end portion of the third oxide semiconductor are coplanar with each other (note that one can arbitrarily choose a “portion” of each element such that they are coplanar with each other).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘102 in view of Yamamura and Kim ‘713 as applied to claim 1 above, and further in view of Mahajani et al. (US 2004/0069990; herein referred to as “Mahajani”).
Regarding claim 9, Yamazaki ‘102 and Yamamura do not disclose wherein the electron trap layer comprises:
a first insulating layer;
a second insulating layer over the first insulating layer; and
a third insulating layer over the second insulating layer,
wherein a band gap of the first insulating layer is larger than a band gap of the second insulating layer, and
wherein a band gap of the third insulating layer is larger than the band gap of the second insulating layer.
In the same field of endeavor, Mahajani teaches in Fig. 1 and related text a semiconductor device having an electron trap layer (5, see [0035]) comprising:
a first insulating layer (9);

a third insulating layer (13) over the second insulating layer,
wherein a band gap of the first insulating layer is larger than a band gap of the second insulating layer, and
wherein a band gap of the third insulating layer is larger than the band gap of the second insulating layer (note that 9, 11 and 13 are silicon oxide, hafnium oxide, and silicon oxide, respectively, which are exemplary materials disclosed by applicant and having the claimed relative band gaps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 and Yamamura, by having the electron trap layer including a first insulating layer, a second insulating layer over the first insulating layer, and a third insulating layer over the second insulating layer, the band gaps of the first and third layers being larger than the band gap of the second, as taught by Mahajani, in order to in order to increase the capacitance, improve sub threshold swing of the thin film transistor, improve device reliability, and decrease device size without sacrificing device reliability (see Mahajani [0014]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘102 in view of Yamamura and Kim ‘713 as applied to claim 1 above, and further in view of Kim et al. (US 2011/0114957; herein “Kim ‘957”).
Regarding claim 16, Yamazaki ‘102 as modified does not explicitly disclose each of the source electrode and the drain electrode comprises ruthenium.
In the same field of endeavor, Kim ‘957 teaches in Fig. 1 and related text a semiconductor device wherein each of the source electrode and the drain electrode (106, see [0045]) comprises ruthenium (see [0045]). 
.
Claims 2, 10-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2012/0319102; herein “Yamazaki ‘102”) in view of Yamamura et al. (5,079,606; herein referred to as “Yamamura”), Mahajani et al. (US 2004/0069990; herein referred to as “Mahajani”), and Kim ‘713 et al. (US 2012/0146713; herein “Kim ‘713”).
Regarding claim 2, Yamazaki ‘102 discloses in Fig. 4A and related text a semiconductor device comprising: 
(an insulating layer 436, see [0056]);
a first oxide semiconductor (121, see [0057]) over (the insulating layer);
a second oxide semiconductor over (122, see [0057]) and in direct contact with the first oxide semiconductor;
a source electrode and a drain electrode (405a/b, see [0056]) (on) a top surface of the second oxide semiconductor;
a third oxide semiconductor (123, see [0057]) over and in direct contact with the second oxide semiconductor;
a gate insulating layer (402, see [0056]) over the third oxide semiconductor; and 
a second gate electrode (401, see [0056]) over the gate insulating layer,

wherein the second gate electrode (401) faces a top surface of the second oxide semiconductor and the side surface of the second oxide semiconductor (122) with the third oxide semiconductor (123) and the gate insulating layer (402) interposed between the second gate electrode and the second oxide semiconductor, and
wherein a portion of a bottom surface of the second gate electrode (401) is lower than an interface between the first oxide semiconductor and the second oxide semiconductor (interface between 121 and 122, see Fig. 1B; note that the thickness of 402 is 1-20nm, see [0107], and that the thickness of 121 is 5-100nm, see [0084], thus for at least some combinations the claimed limitation is met).
Yamazaki ‘102 does not disclose 
a first gate electrode;
a first insulating layer comprising hafnium oxide over the first gate electrode; 
a second insulating layer comprising silicon and oxygen over the first insulating layer;
the source electrode and the drain electrode in direct contact with a top surface of the second oxide semiconductor;
wherein the third oxide semiconductor is in direct contact with a side surface of the first insulating layer and a side surface of the second insulating layer.
In the same field of endeavor, Yamamura teaches in Fig. 6 and related text a semiconductor device comprising

an electron trap layer (62, see col. 4 lines 48-51) over the first gate electrode.
In the same field of endeavor, Mahajani teaches in Fig. 1 and related text a semiconductor device comprising an electron trap layer (5, see [0035]) including 
a first insulating layer (11) comprising hafnium and oxide (see [0021]), and 
a second insulating layer (13) comprising silicon and oxygen (see [0021]) over the first insulating layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 by having the insulating layer as an electron trap layer over a first gate electrode, as taught by Yamamura, and the electron trap layer including a first insulating layer of hafnium and oxygen, and a second insulating layer over the second insulating layer of silicon and oxygen, as taught by Kobayashi, in order to in order to achieve a thin film memory element (see Yamamura col. 1 lines 6-7) and in order to increase the capacitance, improve sub threshold swing of the thin film transistor, improve device reliability, and decrease device size without sacrificing device reliability (see Mahajani [0014]).
In the same field of endeavor, Kim ‘713 teaches in Fig. 1 and related text a semiconductor device comprising
a source electrode (S1, see [0053]) and the drain electrode (D1, see [0053]) in direct contact with a top surface of the second oxide semiconductor (in the case where A1 is a multi-layer, see [0050] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 by having the source electrode and the drain electrode in direct contact with a top surface of the second oxide semiconductor, as taught by Kim 
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the etching depth of insulating layer 436 in Yamazaki ‘103 to be result effective variable affecting the electrical characteristics of the device (see Yamazaki ‘102 [0149]).  Thus, it would have been obvious to modify the device of Yamazaki ‘102 to have the etching depths such that the claimed limitation “wherein the third oxide semiconductor is in direct contact with a side surface of the first insulating layer and a side surface of the second insulating layer” (i.e. etching deep enough to expose the first insulating layer) is met since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. 
Further, note that the ranges disclosed by Yamazaki ‘102 overlap the claimed range (i.e. the range of thickness resulting in the portion of the bottom surface of the second gate being lower than an interface between the first oxide semiconductor and the second oxide semiconductor). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to be result effective variables affecting the electrical characteristics of the device.  Thus, it would have been obvious to modify the device of Yamazaki ‘102 to have the thicknesses such that the claimed limitation is met since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 10, the combined device shows the third oxide semiconductor (Kim ‘713: A2) is over and in direct contact with the source electrode and the drain electrode (S1 and D1).
Regarding claim 11, Yamazaki ‘102 further discloses an oxide insulating layer (407, see [0133]-[0134]) over the second gate electrode (401).
Regarding claim 12, Yamazaki ‘102 further discloses wherein each of the first oxide semiconductor (121), the second oxide semiconductor (122), and the third oxide semiconductor (123) comprises indium, gallium, and zinc (see [0074] at least).
Regarding claim 13, Yamazaki ‘102 further discloses wherein an electron affinity of the second oxide semiconductor (122) is higher than an electron affinity of the first oxide semiconductor (121) (see [0018] at least).
Regarding claim 14, Yamazaki ‘102 does not explicitly disclose wherein a thickness of the second oxide semiconductor is larger than a thickness of the first oxide semiconductor and a thickness of the third oxide semiconductor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to be result effective variables affecting the electrical characteristics of the device.  Thus, it would have been obvious to modify the device of Yamazaki ‘102 to have the thicknesses such that the claimed limitation is met since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 15, the combined device shows a third insulating layer (Mahajani: 9) between the first gate electrode and the first insulating layer, wherein the third insulating layer comprises silicon and oxygen (see [0021]).
Regarding claim 19, the combined device shows wherein an end portion of the second gate electrode, an end portion of the gate insulating layer, and an end portion of the third oxide semiconductor are coplanar with each other (note that one can arbitrarily choose a “portion” of each element such that they are coplanar with each other).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘102 in view of Yamamura, Mahajani and Kim ‘713 as applied to claim 1 above, and further in view of 
Regarding claim 17, Yamazaki ‘102 as modified does not explicitly disclose each of the source electrode and the drain electrode comprises ruthenium.
In the same field of endeavor, Kim ‘957 teaches in Fig. 1 and related text a semiconductor device wherein each of the source electrode and the drain electrode (106, see [0045]) comprises ruthenium (see [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki ‘102 by having each of the source electrode and the drain electrode comprise ruthenium, as taught by Kim ‘957, in order to employ a well-known material for source and drain electrodes. Further Kim ‘957 shows that Ru, Al, and Mo source/drain are .

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/4/2021